Citation Nr: 0329000	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  03-07 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken nose.

2.  Entitlement to service connection for cysts.

3.  Entitlement to service connection for skin rashes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




REMAND

The veteran had active service from August 1981 to June 1983, 
and from May 1986 to July 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by 
which the RO denied service connection for residuals of a 
broken nose, painful joints, cysts, loss of concentration, 
and skin rashes.  The veteran disagreed with these decisions.  
During the course of the ensuing appeal, the RO granted 
service connection for painful joints as due to an 
undiagnosed illness and loss of concentration as due to an 
undiagnosed illness.  Consequently, those issues are not 
before the Board.  

In his substantive appeal of March 2003, the veteran 
indicated that he wanted a hearing before a member of the 
Board held at a local VA office.  On the appeal form, the 
veteran wrote the following:  "[r]equest 
video[t]elecoference [h]earing [a]t the VARO, Muskogee."  By 
letter dated in September 2003 the veteran was notified that 
a hearing was scheduled at the Muskogee office and would be 
conducted using "video conferencing" techniques.  In a 
letter received by the RO later in September 2003, the 
veteran declined the video hearing, preferring to wait for a 
future visit by a member of the Board.  In light of this most 
recent request, this matter is remanded to the RO for the 
following:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO.  The veteran should be 
informed that he will be scheduled on a 
Travel Board hearing docket, unless he 
withdraws his request.  The claims folder 
should be made available to the veteran 
and his representative so that they may 
prepare for the hearing.  They should be 
notified of the date and time of the 
hearing.

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folder 
should be returned to this Board for further appellate 
review.  The purpose of this remand is to satisfy a hearing 
request, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

